PER CURIAM.
John Werts appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm; however, as to his claim alleging the improper forfeiture of gain time, our affirmance is without prejudice to pursue his administrative remedies with the Florida Department of Corrections. If he is unsuccessful after exhausting those remedies, he may seek mandamus relief in the appropriate circuit court. See State v. Taylor, 738 So.2d 988, 989 n. 1 (Fla. 2d DCA 1999); Alexander v. State, 697 So.2d 1017, 1017 (Fla. 4th DCA 1997).
Affirmed.
VILLANTI, KHOUZAM, and MORRIS, JJ., Concur.